Title: To George Washington from Brigadier General Mordecai Gist, 21 June 1779
From: Gist, Mordecai
To: Washington, George


        
          sir
          Baltimore 21 June 79
        
        Your favor of the 3d Inst. covering letters to Colonel Rogers and Mr Daniel Bowers came to hand a few days ago and are since deliverd the latter is a Gentleman of German Extraction who I am Informd has Manifested his Attachment to the liberty and Independency of America on several Occasions among his Countrymen and his circumstances are such as would not admit an Offer from Your Excellency that carried the Idea of compensation; the Enemy left the State of Virginia Immediately after my Arrival at this place since which the Bay has been Infested with a Number of Brittish Privateers. in Compy with the other Sloop of War a Number of Letter of Mark Vessels under Convoy of the State Gallies are gone down to Attack and force their way to sea.
        Your Lady arrivd here Yesterday in perfect health and purposes continueing a few days in Baltimore after which I shall Immediately set out to rejoin the Army.
        We have no Confirmation of the Repulse said to be given the Enemy before Charles Town. I have the Honor to be with due respect Yr Excellencys Mo. Obdt Servt
        
          M. Gist
        
      